Citation Nr: 1636355	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a blood disorder, to include beta thalassemia minor.

2. Entitlement to an initial rating in excess of 10 percent for hallux valgus of the right foot, to include on an extraschedular basis.  

3. Entitlement to an initial rating in excess of 10 percent for residuals of right foot laceration.

4. Entitlement to an initial compensable rating prior to May 20, 2009 for residuals of removal of right ovarian cyst and status post appendectomy.

5. Entitlement to a total disability rating due to individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b).
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972, September 1972 to October 1974, and from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for anemia and granted service connection for hallux valgus, right foot, status post bunionectomy right great toe, residuals of right foot laceration, and residuals of removal of right ovarian cyst and status post appendectomy.  Noncompensable ratings were assigned for residuals of right foot laceration and residuals of removal of right ovarian cyst and status post appendectomy and a 10 percent rating was assigned for hallux valgus, right foot, status post bunionectomy right great toe, all effective October 24, 2005.  
The Veteran's blood disorder claim was adjudicated by the RO as entitlement to service connection for anemia.  However, the medical evidence of record reveals that the Veteran's anemia manifested from beta thalassemia minor, a blood disorder.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a September 2007 rating decision, the RO increased the rating for residuals of right foot laceration to 10 percent effective October 24, 2005.  As that increase did not represent a total grant of the benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In an October 2013 rating decision, the RO granted 100 percent compensation for the hallux valgus disability while she convalesced from surgery from May 15, 2009 to October 31, 2009.  As a 100 percent rating is the maximum payable, the period from May 15, 2009 to October 31, 2009 is not for consideration in this appeal.  

In June 2007, the Veteran testified before an RO Decision Review Officer (DRO).  In June 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.  In a July 2016 letter the Veteran was informed that the VLJ who conducted the June 2012 hearing was no longer employed by the Board, but the Veteran subsequently declined another Board hearing.  

In June 2012, the Board remanded the case for further evidentiary development. 

The Board notes that the Veteran's claim of entitlement to service connection for a blood disorder and claims of entitlement to increased initial ratings for hallux valgus and residuals of right foot laceration adjudicated herein, have been readjudicated by the RO since the issuance of the November 2012 supplemental statement of the case, but another supplemental statement of the case has not been issued.  See 38 C.F.R. § 19.31.  However, the additional evidence received since the November 2012 supplemental statement of the case was, in fact, considered by the RO in a January 2015 rating decision.  While the readjudication of the claims were conducted in a rating decision rather than a supplemental statement of the case, the additional evidence was clearly considered by the RO in the first instance.  The Veteran is not prejudiced because she was notified of the RO's consideration of the evidence and readjudication of her claims in a rating decision rather than a supplemental statement of the case.  Reasons and bases were provided in the rating decision, and the pertinent regulations were adequately provided in the September 2007 statement of the case.  A remand of those claims solely to transpose the information from the January 2015 rating decision into the format of a supplemental statement of the case would only delay a decision of these claims and would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Accordingly, the Board will proceed with adjudication of these claims. 

As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the issue of entitlement to service connection for a shoulder condition was claimed by the Veteran in a December 2006 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased initial rating for hallux valgus on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In September 2013, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that she wished to withdraw from appellate review her claim of entitlement to an initial compensable rating prior to May 20, 2009 for residuals of removal of right ovarian cyst and status post appendectomy.

2. The Veteran's beta thalassemia minor had its onset in service. 

3. For the entire period on appeal, the Veteran's right foot disability has been manifested by severe malunion of the first metatarsal.

4. For the entire period on appeal, the Veteran's right foot laceration has been painful, but has not been shown to be deep, cause limited motion, cover an area 144 square inches or greater, be unstable, or cause any functional limitations.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial compensable rating prior to May 20, 2009 for residuals of removal of right ovarian cyst and status post appendectomy have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
2. The criteria for establishing service connection for beta thalassemia minor have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for a rating of 30 percent, but no higher, for the right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.72, Diagnostic Code 5283 (2015).

4. The criteria for a rating in excess of 10 percent for residuals of right foot laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.   § 4.118, Diagnostic Codes 7801, 7802 (2008, 2015), Diagnostic 7803 (2008), 7805 (2008, 2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of right ovarian cyst and status post appendectomy claim

A substantive appeal may be withdrawn in writing, by the Veteran or her authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In September 2013, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that she wished to withdraw her appeal as to the issue of entitlement to a compensable rating for removal of right ovarian cyst and status post appendectomy.  Therefore, the Board finds that the September 2013 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to an initial compensable rating prior to May 20, 2009 for removal of right ovarian cyst and status post appendectomy.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issue of entitlement to an initial compensable rating prior to May 20, 2009 for removal of right ovarian cyst and status post appendectomy have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed.

II. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As service connection for beta thalassemia minor is being granted in this decision, no discussion of the VCAA is necessary for that claim.  The hallux valgus and laceration residuals claims arise from the Veteran's disagreement with the initial evaluations following the granting of service connection.  Once service connection is granted the claims are substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records, VA examination reports and lay statements.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The Veteran was afforded examinations for her service-connected hallux valgus and laceration residuals in July 2012 and additional VA treatment records were associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be questioned.  38 C.F.R.             § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)    (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  

The Veteran's entrance examination report for her period of active duty service from September 1972 to October 1974 contains no notations of beta thalassemia minor or any other blood disorder.  Therefore, the Veteran is presumed sound upon entry onto active duty.  38 U.S.C.A. § 1111.  

The STRs reflect that in November 1972 the Veteran was admitted to the emergency room for headaches and nausea.  Blood work showed the Veteran's hematocrit at 38 and hemoglobin at 12.3.  She was prescribed iron supplements.  In a December 1972 follow up it was noted that the Veteran was having heavy periods and her hematocrit was noted as 39.5.  An instruction was given to repeat the blood work for anemia.  In December 1973, the Veteran's hematocrit was 38 and her hemoglobin was 12.  A November 1974 clinical record contained a notation of anemia, and an undated laboratory result noted hemoglobin at 10.4 and hematocrit at 32.

In April 1983 the Veteran underwent a total abdominal hysterectomy.  In February 2000, the Veteran's hemoglobin measured 10.5 with hematocrit 32.4.

In July 2007, the Veteran was afforded a VA examination in connection with this claim.  She reported that she was diagnosed with anemia during service in 1972.  Current lab work noted that the Veteran's blood count was at the lower limits of normal with microcytic indices, and that the lab work was suggestive of beta thalassemia minor.  After noting the in-service hematocrit and hemoglobin levels discussed above, the examiner rendered a diagnosis of beta thalassemia minor, explaining that it was inherited and likely explains her past mild anemia.  He also noted that the condition was most likely aggravated at times by heavy menstrual periods during service.  

The Veteran was examined again in August 2012.  The examiner reported that the Veteran currently has anemia.  He opined that the STRs indicate that the Veteran has had mild anemia dating back to 1972 and that the microcytic indices noted since that time are indicative of beta thalassemia minor.  According to the examiner, the borderline hematocrit and hemoglobin counts encountered during service would likely be indicative of an iron deficiency, but, given that the counts remained following the hysterectomy, it was likely that the microcytic anemia that she has been experiencing since service is secondary to beta thalassemia minor. 

After review of the record, the Board finds that service connection for beta thalassemia minor is warranted.  At the outset, the Board notes that the August 2012 examiner's diagnosis of anemia satisfies the first criterion for establishing service connection, a current disability. 

The Board finds the opinions of the July 2007 and August 2012 VA examiners, that symptoms of the Veteran's beta thalassemia minor first manifested during service, and that such symptoms, including anemia, have continued through the present to be highly probative.  The opinions were provided after examining the Veteran and reviewing the claims file, and contained detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In light of the positive and negative evidence of record, including the medical opinions that the symptoms of the beta thalassemia minor first manifested during service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's beta thalassemia minor had its onset in service.  Accordingly, resolving all doubt in her favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

IV. Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Hallux Valgus

The Veteran's hallux valgus of the right foot is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.72, Diagnostic Code 5280.  That diagnostic code provides a maximum rating of 10 percent, thus, no higher rating under that code is available.  However, the Board observes that a higher rating is available under Diagnostic Code 5283, addressing malunion of metatarsal bones.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

In this regard, Diagnostic Code 5283 provides ratings for malunion or nonunion of tarsal or metatarsal bones: 10 percent for moderate, 20 percent for moderately severe, and 30 percent for severe.  

With the above criteria in mind, the Board notes that the July 2012 VA examiner noted that a recent x-ray report revealed malunion present in the first metatarsal.  Although previous x-ray reports did not show this malunion, resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating for severe malunion of the metatarsal bones is warranted for the entire period on appeal.

The Board has also considered other diagnostic codes in the instant appeal, but finds that such ratings are not for application here.  VA examinations in April 2006, June 2007, September 2008, November 2009, July 2012, and December 2014 and VA treatment records noted the Veteran's hallux valgus but did not note flatfeet, clawfoot, metatarsalgia, hammer toes, or foot injuries, nor has the Veteran contended experiencing such during the course of the appeal.  See Diagnostic Codes 5276, 5278, 5279, 5282, 5284; Yancy v. McDonald, 27 Vet. App. 484 (2016).  Additionally, the Board notes that awarding an evaluation for this disability under both Diagnostic Codes 5283 and 5280 would violate the anti-pyramiding provision of 38 C.F.R. § 4.14, because it would evaluate the same manifestation of foot pain under two different diagnoses.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Board has granted a 30 percent rating, the higher of the two available schedular ratings.

The Board has considered the Veteran's statements and those of her friends and husband regarding the difficulty she experiences walking and standing, as well as her subjective symptoms, including pain.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of her foot disability in determining the schedular rating.  The Board also acknowledges the Veteran's report that the foot disability has impacted her employability.  As will be discussed, the matter of an extraschedular rating for this disability, along with a TDIU, is being remanded.

In summary, the Board finds that a rating of 30 percent, but no higher, is warranted for the Veteran's right foot disability for the entire appeal period.

B. Residuals of right foot laceration

The Veteran's residuals of right foot laceration is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case and the Veteran has not requested review under the revised regulations.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Although the revised regulations are inapplicable, it is apparent that the AOJ analyzed the disability under both the criteria in effect prior to and as of October 23, 2008.  As such, the Board also has evaluated the Veteran's claim under the former and revised rating criteria for evaluating skin disabilities.  See Percy v. Shinseki, 23 Vet. App. (2009).

Prior to October 23, 2008, the pertinent regulations were as follows:

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R.   § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1. 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R.    § 4.118, Diagnostic Code 7805 (2008).

Under the revised criteria, the pertinent regulations are as follows:

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7801 provides that scars not of the head, face or neck that are deep and nonlinear warrant a 10 percent rating when they cover an area or areas of at least 6 square inches (or 39 sq. cm.) but less than 12 sq. in. (77 sq. cm.).  A 20 percent rating is warranted if the scar covers an area or areas of at least 12 sq. in. (77 sq. cm.) but less than 72 sq. in. (465 sq. cm.).  A 30 percent rating is warranted if the scar covers an area or areas of at least 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.).  A 40 percent rating is warranted if the scar covers an area or areas of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  Note (2) is not pertinent to this appeal. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides that a maximum 10 percent rating is warranted for a scar not of the head, face, or neck that is superficial and nonlinear and exceeds an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) is not pertinent to this appeal.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran first underwent a VA examination of her right foot scar in April 2006.  The examiner noted a two inch long scar across the dorsum aspect of the right ankle.  The Veteran did not report any problems with the scar.

The Veteran was examined again in June 2007.  The examiner noted a one inch scar on the dorsum aspect of the right foot.  The scar was found to be well-healed, hyperpigmented, smooth, flat and stable.  A soft one-half inch cyst-like growth was found beneath the scar that was not found to be painful on examination, and there was no adherence to the underlying tissue from the scar or the cyst.  The texture of the scar was normal, there was no disfigurement, tenderness or muscle loss.  The scar was assessed as stable. 

The Veteran underwent another scars examination in July 2012.  The examiner reported the scar on the dorsum aspect of the right foot as 3 centimeters by 3 millimeters (mm).  The scar was reported to be nonpainful and stable with no loss of skin.  The examiner noted a cyst below the scar but stated that it was not attached to the scar.  The Veteran reported that the cyst, but not the scar, was tender.

The Veteran was examined again in December 2014.  The scar measured 6 cm by 1 cm.  The scar was reported as not painful or unstable, with no limitation of function or other pertinent physical findings.  The examiner described the scar as well-healed, normally pigmented, and flat, with no adherence to the underlying structure.  The veteran reported tenderness of the underlying structure of the scar.

VA treatment records do not note additional symptomatology related to the Veteran's right dorsum aspect scar.

After review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residuals of right foot laceration at any time during the appeal period.

Here, the Veteran has already been in receipt of a 10 percent rating since the beginning of the appeal period for a painful foot scar.  Under the pre-October 2008 criteria, this is the maximum rating available for painful scars, and as more than two unstable or painful right foot scars have not been shown at any time during the appeal period, a rating in excess of 10 percent is not available under either version of Diagnostic Code 7804.  

Concerning the other diagnostic codes, the right dorsum aspect scar has not been shown to be deep, cause limited motion, cover an area 144 square inches or greater, be unstable, or to cause any functional limitations.  See Diagnostic Codes 7801 (2008, 2015), 7802 (2008, 2015), Diagnostic Code 7803 (2008), 7805 (2008, 2015).  

Once again, the Board has considered the Veteran's statements and those of 
her friends and husband regarding the difficulty she experiences walking and standing and that the right dorsum aspect scar prevents her from wearing shoes that cross over the top of the foot, as well as her subjective symptoms, including pain, tenderness, and swelling.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of her right dorsum aspect scar.    

In summary, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's residuals of right foot laceration at any time during the appeal period.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal as to the issue of entitlement to an initial compensable rating prior to May 20, 2009 for residuals of removal of right ovarian cyst and status post appendectomy is dismissed.

Service connection for beta thalassemia minor is granted.

An initial rating of 30 percent, but no higher, for the right foot disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

An initial rating in excess of 10 percent for residuals of right foot laceration is denied.





REMAND

In October 2015, the Veteran, through her representative, asserted that her service-connected right foot condition warrants extraschedular consideration because she requires assistance of a cane for mobility.  During the July 2012 and December 2014 VA examinations, the Veteran reported that she uses a cane for ambulation, requires a motorized cart at the grocery store, and uses a transcutaneous electrical nerve stimulation (TENS) unit three times per week.  She also reported that this condition has prevented her from working, and she submitted an October 2014 statement from her employer, V. P. T., stating that she last worked in June 2012, and that her employment ended because she was unable to perform her assigned duties due to problems standing or driving for prolonged periods.  The July 2012 and December 2014 VA examiners also observed that the Veteran would have very significant limitations on her ability to stand or walk over the course of an 8 hour workday, but that she would not be limited in performing sedentary type work.

To afford justice in exceptional situations extraschedular rating may also be assignable.  38 C.F.R. § 3.321 (b)(2015).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Additionally, TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Here, the Veteran is currently service connected for hysterectomy and a right foot disability, each rated at 30 percent disabling, and for residuals of laceration of right ankle and residuals of a right ovarian scar, each rated as 10 percent disabling, and for residuals of left ovary and residual scar associated with hallux valgus, each rated as 0 percent disabling.  As the Veteran does not have one disability ratable of 60 percent or more or a combined rating of 70 percent, she does not meet the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  

However, where the percentage requirements for a schedular TDIU are not met, entitlement to the benefits on an extraschedular basis may be considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

Given that the record reflects that the Veteran's service-connected right foot disability may present an exceptional disability picture and may prevent her from obtaining or maintaining substantially gainful employment, the Board finds that an opinion concerning the impact of the Veteran's disability on her employment should be obtained, and the case should be referred to the Director of Compensation & Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  Along with the claims file, a full statement should be provided that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  Id.

Additionally updated VA treatment records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from December 2014 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2. Then, send the claims file to a podiatrist.  The claims file must be reviewed by the podiatrist.  If an examination is deemed necessary to render the opinion requested, one should be scheduled.  

The podiatrist is asked to evaluate the extent to which the Veteran's service-connected right foot condition, to include hallux valgus and malunion of the first metatarsal bone, has impaired her ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal (since October 2005).  The podiatrist's opinions should include an evaluation of the limitations and restrictions imposed by her service-connected right foot condition on such routine work activities as interacting with coworkers; using a computer; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

All findings and conclusions should be set forth in a legible report.
3. Then, refer the issues of entitlement to an extraschedular rating for the right foot disability and entitlement to a TDIU to the Director of Compensation & Pension Service.  Provide the Director with a full statement that includes the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other factors having a bearing on the issue.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


